DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 03/16/2021.  Claims 1-12, 14, 15, and 17 are pending.  The earliest effective filing date of the present application is 09/25/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14, 15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  The claims are directed to a statutory class of method or apparatus. The claim(s) recite(s) the abstract idea of applying an antimicrobial coating to the exterior surface of two surfaces of a machine, where this is considered to be a method of organizing human activity.  See exemplary claim 17 (“applying, to an exterior surface of a payment interface and an object dispensary of a vending machine, a solution . . . .”).  The examiner notes that this application can simply be a human being rubbing on an antimicrobial coating to exterior surfaces of a vending/gambling machine.  The examiner notes that independent claims 1 and 17 recite a vending machine with a payment interface and an object dispensary; and, independent claim 11 recites a gambling machine with a payment interface and a user interface including a lever.  Through a thorough search of Applicant’s originally-filed Specification (dated: 09/25/2018), it is clear to the examiner that Applicant did not in any way invent the vending machine, gambling machine, or any of the interfaces.  This is made clear and admitted by Applicant in the following: 

    PNG
    media_image1.png
    322
    891
    media_image1.png
    Greyscale

As stated by Applicant, vending and gambling machines already include various surfaces that human beings touch frequently.  This application, in particular, deals with the “need to modify the exterior surfaces of such high traffic machines . . . to prevent the exterior surfaces from bacteria [etc.].”  The examiner notes that the “modification” being referred to by Applicant here is simply a human being rubbing on a solution to the exterior surface.  We have approached the Step 1 “directed to” inquiry by asking “what the patent asserts to be the ‘focus of the claimed advance over the prior art.’” Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019) (quoting Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)); see Trading Techs. Int’l Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019).  The examiner refers Applicant to MPEP 2106.04(a) Abstract Ideas, 

    PNG
    media_image2.png
    216
    770
    media_image2.png
    Greyscale

The examiner finds this to be a certain methods of organizing human activity thereby satisfying the example of “managing personal behavior relationships or interactions between people.”  As stated above, a human being can apply the solution to the vending machine surfaces.  The claims thereby manage the personal behavior of the human being applying the solution to the vending machine.  This is economic in nature as the vending machine/gambling machine is involved in a payment transaction and dispensing a variety of items such as cigarettes, food, bulk amount of 
     This judicial exception is not integrated into a practical application because applying a coating to a surface satisfies the following criteria:

    PNG
    media_image3.png
    330
    468
    media_image3.png
    Greyscale

.  The additional limitations of claim 1, 11, 17: “a vending machine”, “a payment interface”, “an object dispensary”, an antimicrobial coating”; claim 2, 12 “the vending machine is a change machine” or “coin hopper”; claim 3, 14 “a user interface having an exterior surface” with buttons; claim 4 “the vending machine is a cigarette machine”; claim 5 “the vending machine is a food vending machine”; claim 6 “the vending machine is a bulk vending machine”; claim 8 “the vending machine is a newspaper vending machine; claim 9 “the vending machine is a ticket machine”; claim 15 “the user interface further includes a touch screen”.  As found above and in Applicant’s Specification, Applicant admits that these conventional components are old and well known.  Applicant does not in any way attempt to argue that a vending machine or gambling machine, or antimicrobial solution, was invented within this application.  Applicant argues that the invention is the human being applying a solution to various exterior surfaces.    Accordingly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are old and well known computer elements, as admitted by Applicant, and the computer elements perform routine, conventional, well-understood activity.  See MPEP 2106.05(d).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0158608 to Talarico (“Talarico”) in view of Mahltig B., Grethe T., Haase H. (June 1, 2018) Antimicrobial Coatings Obtained by Sol-Gel Method. In: Klein L., Aparicio M., Jitianu A. (eds) Handbook of Sol-Gel Science and Technology. Springer, Cham. (“Antimicrobial”).

With regard to claims 1, 3, and 10, Talarico discloses the claimed vending machine comprising: 

 	a payment interface that accepts payment from a user of the vending machine, the payment interface having an exterior surface (see e.g. [0027] “In one embodiment, shown in FIG. 1, user interface area 16 of housing 12 comprises a keypad and/or touch screen 22, scale 24, beverage medium receptacle 26, a card validator 28, a bill validator 30, and a coin insert 32.  Although these three monetary inputs are shown, it should be understood that any suitable manner and method of payment may be incorporated, and that other embodiments may contain less than three monetary inputs.  In the case where keypad and/or touchscreen 22 is only a keypad, a display monitor (not shown) that incorporates known flat-panel display technology in an easily viewable location will be included in user interface area 16.[0028] Optional touchscreen (or optional display monitor) provides for a user interface presenting visual display of pertinent information during the servicing, manufacturing, and vending processes of the machine 10.” The examiner notes that the “payment interface” includes a keypad and/or touchscreen, card validator, bill validator, and coin insert” or any combination thereof); 
 	an object dispensary that dispenses an object after the user makes payment via the payment interface, the object dispensary having an exterior surface (see e.g. [0038-40]); and 
 	an antimicrobial coating applied to an exterior surface (see e.g. [0035], where the antimicrobial coating is applied in order “to inhibit biological growth and/or to prevent cross-contamination of beverage media.”).

	However, Talarico is silent regarding where the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof and is one of (trimethoxysilyl)propyldimethyloctadecyl ammonium chloride and where the coating can be applied to multiple exterior surfaces.  
	Antimicrobial teaches at e.g. page 7-8/45, 

    PNG
    media_image4.png
    131
    682
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    99
    659
    media_image5.png
    Greyscale

Antimicrobial further teaches where such an antibacterial coating can be applied (see page 3/45 “the question of why an antimicrobial functionality should be applied to a substrate surface by a sol-gel coating should be answered. This question can be answered very simply with one word: ‘protection.’”) to any of multiple surface/substrate such as glass and metal at page 12/45; paper, polymer foils, and textiles at page 13/45; wood at page 13/45, where this performed in order to take advantage of the antimicrobial effects on any surface that can or will be touched in the future, particularly by a large swath of the population.  See Antimicrobial generally; Talarico, [0035] where the antimicrobial coating is applied “to inhibit biological growth and/or to prevent cross-contamination of beverage media.”
	Therefore, it would have been obvious to one of ordinary skill in the terminal art at the time of filing to modify Talarico with the ability to include a silane quaternary ammonium ion coating and the ability to apply the coating to multiple surfaces, as shown in Antimicrobial, where this is performed in order to take advantage of the antimicrobial effects that the coatings have on surfaces that are frequently touched by the public, so the spread of germs is minimized.  See Antimicrobial generally; Talarico, [0035] where the antimicrobial coating is applied “to inhibit biological growth and/or to prevent cross-contamination of beverage media.” 


With regard to claims 2, Talarico further discloses where, the vending machine is a change machine, the payment interface accepts payment from the user in the form of paper currency, and the object dispensary dispenses one or more of coin currency or paper currency (see e.g. [0027], [0038]). 
 

With regard to claim 4 and 8 and 9, Talarico further discloses where, the vending machine is a cigarette machine, and the object dispensary dispenses cigarettes (see e.g. 
  
With regard to claims 5 and 7, Talarico further discloses where, the vending machine is a food vending machine, and the object dispensary dispenses food (see [0022] soup).  


With regard to claim 6, Talarico further discloses where, the vending machine is a bulk vending machine, and the object dispensary dispenses a bulk quantity of objects (see [0022]).  
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Talarico, Antimicrobial, and U.S. Pat. Pub. No. 2009/0307843 to Hookway et al. (“Hookway”).
With regard to claim 11 and 16, Talarico discloses the claimed gambling machine (the examiner notes that a vending machine satisfies the claimed “gambling machine” as a user takes a gamble in each transaction, such as dealing with a vending machine, that the other party/entity will satisfy the terms of the agreement and deliver their side of the agreed transaction) comprising: 

 	a payment interface that accepts payment from a user of the vending machine, the payment interface having an exterior surface (see e.g. [0027] “In one embodiment, shown in FIG. 1, user interface area 16 of housing 12 comprises a keypad and/or touch screen 22, scale 24, beverage medium receptacle 26, a card validator 28, a bill validator 30, and a coin insert 32.  Although these three monetary inputs are shown, it should be understood that any suitable manner and method of payment may be incorporated, and that other embodiments may contain less than three monetary inputs.  In the case where keypad and/or touchscreen 22 is only a keypad, a display monitor (not shown) that incorporates known flat-panel display technology in an easily viewable location will be included in user interface area 16.[0028] Optional touchscreen (or optional display monitor) provides for a user interface presenting visual display of pertinent information during the servicing, manufacturing, and vending processes of the 
 	an object dispensary that dispenses an object after the user makes payment via the payment interface, the object dispensary having an exterior surface (see e.g. [0038-40]); and 
 	an antimicrobial coating applied to an exterior surface (see e.g. [0035], where the antimicrobial coating is applied in order “to inhibit biological growth and/or to prevent cross-contamination of beverage media.”).

	However, Talarico is silent regarding where the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof and is one of (trimethoxysilyl)propyldimethyloctadecyl ammonium chloride and where the coating can be applied to multiple exterior surfaces.  
	Antimicrobial teaches at e.g. page 7-8/45, 

    PNG
    media_image4.png
    131
    682
    media_image4.png
    Greyscale

And see page 8/45 

    PNG
    media_image5.png
    99
    659
    media_image5.png
    Greyscale

Antimicrobial further teaches where such an antibacterial coating can be applied to any of multiple surface/substrate such as glass and metal at page 12/45; paper, polymer foils, and textiles at page 13/45; wood at page 13/45, where this performed in order to take advantage of the antimicrobial effects on any surface that can or will be touched in the future, particularly by a large swath of the population.  See Antimicrobial generally; Talarico, [0035] where the antimicrobial coating is applied “to inhibit biological growth and/or to prevent cross-contamination of beverage media.”
	Therefore, it would have been obvious to one of ordinary skill in the terminal art at the time of filing to modify Talarico with the ability to include a silane quaternary ammonium ion coating and the ability to apply the coating to multiple surfaces, as shown in Antimicrobial, 
 
 	The examiner notes that Talarico and Antimicrobial do not teach an antimicrobial coated lever.  However, Hookway teaches at e.g. [0083] that it would have been obvious to provide antimicrobial coating to handle/lever such that in order to provide such a treatment to the handle/lever in order to see the effects of such a coating.  See Hookway, [0083] “An alternative to integrating the antimicrobial material into the levers 24, 25 and handle 46 may be to coat, paint, plate, or print the levers 24, 25 and handle 46 with a material that is made partially or entirely of antimicrobial agent.  For example, silver nanoparticles of the size and type mentioned above may be incorporated in a paint, plating, coating, or ink, and the material applied to the exterior of the levers 24, 25 and handle 46, such as by coating, spraying, printing, etc. The antimicrobial agent may comprise other materials as alternatives or in addition.  For example, a metal may be used which is selected from the group consisting of silver, gold, zinc, platinum and copper.  The metal may be incorporated in elemental or ionic or compound form, and/or in colloidal form, on or in the levers 24, 25 and handle 46.  Other components of the table 10 may be made from metal, plastic, fiberglass, and/or other suitable materials.“  Therefore, it would have been obvious to one of ordinary skill in the antimicrobial art at the time of filing to modify the machine of Talarico to include an antimicrobial coating on a lever/handle of a user, as taught by Hookway, where this is performed in order ““to inhibit biological growth and/or to prevent cross-contamination of beverage media.”  Talarico at [0035].

With regard to claim 12, Talarico further discloses where, the vending machine is a change machine, the payment interface accepts payment from the user in the form of paper currency, and the object dispensary dispenses one or more of coin currency or paper currency (see e.g. [0027], [0038]). 

With regard to claims 14-15, Talarico further discloses the user interface is one or more buttons of a touch screen to be pressed by a user (see [0027], [0028], [0029]).  As noted 
	Therefore, it would have been obvious to one of ordinary skill in the terminal art at the time of filing to modify Talarico with the ability to include a silane quaternary ammonium ion coating and the ability to apply the coating to multiple surfaces, as shown in Antimicrobial, where this is performed in order to take advantage of the antimicrobial effects that the coatings have on surfaces that are frequently touched by the public, so the spread of germs is minimized.  See Antimicrobial generally; Talarico, [0035] where the antimicrobial coating is applied “to inhibit biological growth and/or to prevent cross-contamination of beverage media.” 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Talarico, Antimicrobial, and U.S. Pat. Pub. No. 2018/0243790 to Grossman et al. (“Grossman”).
Talarico discloses the claimed vending machine comprising: 

 	a payment interface that accepts payment from a user of the vending machine, the payment interface having an exterior surface (see e.g. [0027] “In one embodiment, shown in FIG. 1, user interface area 16 of housing 12 comprises a keypad and/or touch screen 22, scale 24, beverage medium receptacle 26, a card validator 28, a bill validator 30, and a coin insert 32.  Although these three monetary inputs are shown, it should be understood that any suitable manner and method of payment may be incorporated, and that other embodiments may contain less than three monetary inputs.  In the case where keypad and/or touchscreen 22 is only a keypad, a display monitor (not shown) that incorporates known flat-panel display technology in an easily viewable location will be included in user interface area 16.[0028] Optional touchscreen (or optional display monitor) provides for a user interface presenting visual display 
 	an object dispensary that dispenses an object after the user makes payment via the payment interface, the object dispensary having an exterior surface (see e.g. [0038-40]); and 
 	an antimicrobial coating applied to an exterior surface (see e.g. [0035], where the antimicrobial coating is applied in order “to inhibit biological growth and/or to prevent cross-contamination of beverage media.”).

	However, Talarico is silent regarding where the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof and is one of (trimethoxysilyl)propyldimethyloctadecyl ammonium chloride and where the coating can be applied to multiple exterior surfaces.  
	Antimicrobial teaches at e.g. page 7-8/45, 

    PNG
    media_image4.png
    131
    682
    media_image4.png
    Greyscale

And see page 8/45 

    PNG
    media_image5.png
    99
    659
    media_image5.png
    Greyscale

Antimicrobial further teaches where such an antibacterial coating can be applied (see page 3/45 “the question of why an antimicrobial functionality should be applied to a substrate surface by a sol-gel coating should be answered. This question can be answered very simply with one word: ‘protection.’”) to any of multiple surface/substrate such as glass and metal at page 12/45; paper, polymer foils, and textiles at page 13/45; wood at page 13/45, where this performed in order to take advantage of the antimicrobial effects on any surface that can or will be touched in the future, particularly by a large swath of the population.  See Antimicrobial generally; Talarico, [0035] where the antimicrobial coating is applied “to inhibit biological growth and/or to prevent cross-contamination of beverage media.”

 	However, as argued by Applicant, the combination of Talarico and Antimicrobial fail to teach “wherein the silane quaternary ammonium ion is between 0.1 percent and 10 percent by weight of the solution; and wherein the isopropyl alcohol is between 30-90% by weight of the solution.”  However, Grossman teaches at e.g. published claim 15 that it would have been obvious to use an antimicrobial coating with isopropanol at a weight between 30-90% of solution (see Grossman, published claim 15, “from about 40 wt. % to about 80 wt. % isopropanol, based on the total weight of the aqueous liquid composition.”), and a silane quaternary ammonium ion at a weight between .1-10% of solution (see Grossman, published claim 15, “from about 0.75 wt. % to about 3.0 wt. % dimethyloctadecyl[3-(trimethoxysilyl)propyl] ammonium chloride, based on the total weight of the aqueous liquid composition;”), where this is performed in order to “provid[e] contact sanitization of a surface and for coating the surface with a residual antimicrobial coating.”  See Grossman, preamble of published claim 15.  
	Therefore, it would have been obvious to one of ordinary skill in the sanitization art at the time of filing to modify the combination of Talarico and Antimicrobial, the include the specific “solution” of at least isopropanol at a weight between 30-90% of solution (see Grossman, published claim 15, “from about 40 wt. % to about 80 wt. % isopropanol, based on the total weight of the aqueous liquid composition.”), and a silane quaternary ammonium ion at a weight between .1-10% of the solution (see Grossman, published claim 15, “from about 0.75 wt. % to about 3.0 wt. % dimethyloctadecyl[3-(trimethoxysilyl)propyl] ammonium chloride, based on the total weight of the aqueous liquid composition;”), where this is performed in order to “provid[e] contact sanitization of a surface and for coating the surface with a residual antimicrobial coating.”  See Grossman, preamble of published claim 15.  



Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims 1-12, 14, 15, and 17 are patent eligible.  The examiner respectfully disagrees.  Applicant argues that the claims are not directed to abstract idea, and in particular are not a certain method of organizing human activity.  The examiner respectfully disagrees.  The examiner refers to exemplary claim 17: 


    PNG
    media_image6.png
    525
    867
    media_image6.png
    Greyscale

This is a method claim (claims 1 and 11 being the corresponding apparatus claims), where the only non-wherein clause limitation is the following: 

    PNG
    media_image7.png
    110
    810
    media_image7.png
    Greyscale

As stated before, this “applying” can be simply using a human hand to apply “a solution” to exterior surface(s), such as a payment interface and an object dispensary of a vending machine.  Again, Applicant argues that this is not a certain method of organizing human activity.  The examiner refers Applicant to MPEP 2106.04(a) Abstract Ideas, 

    PNG
    media_image2.png
    216
    770
    media_image2.png
    Greyscale

The examiner finds this to be a certain methods of organizing human activity thereby satisfying the example of “managing personal behavior relationships or interactions between people.”  As stated above, a human being can apply the solution to the vending machine surfaces.  The claims thereby manage the personal behavior of the human being applying the solution to the vending machine.  This is economic in nature as the vending machine/gambling machine is involved in a payment transaction and dispensing a variety of items such as cigarettes, food, bulk amount of products, newspaper, tickets, etc.  Moreover, and as stated above, the only advance over the prior art that Applicant admits to having contributed is having a human apply the solution to various exterior surfaces.  For the abstract idea analysis, it is important to focus on the alleged improvement over the prior art.  As stated by the Federal Circuit, “We have approached the Step 1 ‘directed to’ inquiry by asking ‘what the patent asserts to be the “focus of the claimed advance over the prior art.”’” Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019) (quoting Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)); see Trading Techs. Int’l Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019).
Accordingly, the examiner finds the claims to be directed to abstract idea.  There are no arguments relating to any other aspect of 101.  
25.	The examiner has withdrawn the rejections under 35 USC 112 based on the amendments provided. 
26.	Next, Applicant provides a thorough explanation of each of the cited references (i.e. Talarico, Antimicrobial, Hookway, and Grossman).  Finally, Applicant sums up the prior art arguments with the following: 

    PNG
    media_image8.png
    250
    822
    media_image8.png
    Greyscale

The examiner respectfully disagrees.  No improper hindsight has been made by the examiner.  See MPEP 2145(X)(A):

    PNG
    media_image9.png
    221
    778
    media_image9.png
    Greyscale

For each of the combinations above, the examiner has provided express motivation from the references in order to combine the references.  It is unclear to the examiner how this could be improper hindsight.  It appears that Applicant has reviewed the citations in a piecemeal manner.  The nature of an obviousness rejection is to combine the references as shown by the examiner above.  Accordingly, the examiner maintains the 103 rejections.  
27.	All other arguments, if any, have been fully considered by the examiner. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/            Primary Examiner, Art Unit 3687